Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 9 is drawn to a “computer-readable medium with program", per se, therefore, fail(s) to fall within a statutory category of invention.
     A claim directed to a computer program itself is non-statutory because it is not:  
     A process occurring as a result of executing the program, or
     A machine programmed to operate in accordance with the program, or
     A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
      A composition of matter.








1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

Claim 10 is drawn to a “computer-readable medium with program”. The computer-readable program as taught includes the case where it is merely an implementation of program. Program in and of itself is non-statutory, because is not belong to the statutory class. It is not clear how program/software is being implemented. Therefore, it appears that the computer-readable program, as taught in specification is a variation of software, which is not a statutory class therefore, fail(s) to fall within a statutory category of invention.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a
statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
 The claims 1-8 are considered to be in a statutory category (process).
The claim 9 is statutory because is claimed computer device and therefor is a statutory class.
Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“1. A computer-implemented method for identifying at least one mechanical parameter called "target parameter" of an object subjected to a mechanical stress, wherein said method comprises the following steps:

Step 1: acquiring, by an imaging means, at least two images of the
object taken before and during the application of the mechanical stress
and measuring the scale factor of the object;
Step 2: calculating a first functional TCIN (UCIN) corresponding to the
    correlation of the digital images depending on the displacement field
UCIN represented using a first kinematic base, said displacement field
UCIN being measured at any point of the object under stress between
the images of the object under load and without load;
Step 3: calculating the calculated displacement field UCAL at any point
of the object;
Step 4: calculating a second functional TCAL(UCAL,{p},{q}) on the basis
of the calculated displacement field UCAL represented using a second
kinematic base, this second functional corresponding to the variational formulation of a mechanical model of the stress depending on the geometry of the object, the forces applied, the boundary conditions, at least the target parameter {p} and predetermined mechanical parameters {q};
Step 5: calculating a third functional TPAR(UCIN,UCAL) in the form of a
quadratic norm, equal to the difference between UCIN and UCAL;
Step 6: minimizing, with respect to UCIN, UCAL and {p}, a total functional
TTOT(Ucin, UCAL,{p},{q}) comprising at least the terms:
TTOT(YCIN, UCAL,{p},{q}) = TCIN(UCIN)+TCAL(UCAL,{p},{q}+TPAR(UCIN,UCAL)”

The steps of indicated as Abstract idea is considered to be equivalent of a mathematical concepts-mathematical formulas or equations, mathematical calculations or directed to mental process concepts performed in the human mind (including observation, evaluation and opinion).

Under step 2A prong 2,

The claims are not directed to any practical application.
the claim 1 does only comprises a broad field of use with no tie to any particular physical machine and further the claims are not directed to any practical application. There is no indication that the combination of elements/units improves the functioning of a computer or improves any other explicitly identified technology.
The Claims do not provide any additional elements into which the abstract ideas could be integrated in order to obtain a practical application.
The steps of “… acquiring, by an imaging means, at least two images of the
object taken before and during the application of the mechanical stress

Explicitly claiming a particular machine/device making measurements/imaging for particular object could tie the calculation to a practical application which is more than a broad field of use.

Under step 2B: 
In claim 1 the steps of “acquiring, by an imaging means, at least two images of the
object taken before and during the application of the mechanical stress
and measuring the scale factor of the object” just well-known, routine and conventional steps of obtaining data in the relevant art as evidence provide by the Rethore “An extended and integrated digital image correction technique applied to the analysis of fractured samples”(see para 2.1; 3.), Paul Leplay “Identification of damager and cracking behaviors based on energy dissipation mode analysis in a quasi-brittle material using digital image correlation”, Julien Rethore “a fully integrated noise robust strategy for the identification of constitutive laws from digital images” and Newman (US Pub.20130114088), para [0069], [0071] and [0072].

Also, claims 2-10 are merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.



Examiner note with regards to prior art of the record:

Regarding Claim 1, Rethore “An extended and integrated digital image correction technique applied to the analysis of fractured samples” disclose a computer-implemented method for identifying at least one mechanical parameter called "target parameter" of an object subjected to a mechanical stress, characterized in that wherein said method comprises the following steps:
Step 1: acquiring, by an imaging means, at least two images of the
object taken before and during the application (para 2, 2.1, Image correlation, where correlation of two gray level images f and g (f is the reference picture and g the deformed one)) of the mechanical stress and measuring the scale factor of the object (para 2.2., equation [8]);
Step 2: calculating a first functional TCIN(UCIN) corresponding to the
correlation of the digital images depending on the displacement field
UCIN represented using a first kinematic base, said displacement field
UCIN being measured at any point of the object under stress between
the images of the object under load and without load (para 2.1 the best displacement field by minimizing the correlation residual  (x) = |f(x+u(x))-g(x)|) ;
Step 3: calculating the calculated displacement field UCAL at any point
of the object (para 2.1, equation [6], u(x)=an n (x) = [x)] {U});

Step 4: calculating a second functional TCAL(UCAL,{p},{q}) on the basis
of the calculated displacement field UCAL represented using a second


Paul Leplay “Identification of damager and cracking behaviors based on energy dissipation mode analysis in a quasi-brittle material using digital image correlation” disclose Step 1: acquiring, by an imaging means, at least two images of the
object taken before and during the application of the mechanical stress
and measuring the scale factor of the object (para 3, 3.1,  where f the reference image, g the deformed image, u the displacement field and b the noise; Fig. 7, stress intensity kactors KI  obtained…);

 Rethore “A fully integrated noise robust strategy for the identification of constitutive laws from digital images” disclose two gray images g and g of giving sample, DIC consists of a non-linear minimization process that identifies the displacement field u that produces the advection of the local texture equation(1), the discretized displacement field reads as u(x) =ukNk(x);
Wieneke (Pat.9644948) disclose (Col. 7, lines 20-25, where each image t1, t2, t3 and t4 captured in time window T1 is linked, especially cross-correlated, here with each image t1-t4 captured in time window T2 and this results in a plurality of individual 
displacement vector fields 18).
The combined system applied above does not disclose:
“Step 5: calculating a third functional TPAR(UCIN,UCAL) in the form of a
quadratic norm, equal to the difference between UCIN and UCAL;
Step 6: minimizing, with respect to UCIN, UCAL and {p}, a total functional
TTOT(Ucin, UCAL,{p},{q}) comprising at least the terms:
TTOT(YCIN, UCAL,{p},{q}) = a TCIN(UCIN)+bTCAL(UCAL,{p},{q}+gTPAR(UCIN,UCAL)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857